Moyer, C.J.
Appellant seeks vacation of the commission’s May 2, 1989 order and asks us to either deny permanent total disability compensation or return the cause to the commission for an amended order that adequately explains its decision. Upon review, we find that the commission’s order is flawed in two respects, warranting vacation and a return for an amended order.
*307The commission order’s boilerplate recitation of nonmedical disability factors does not satisfy State, ex rel. Noll, v. Indus. Comm. (1991), 57 Ohio St.3d 203, 567 N.E.2d 245, which directed the commission to:
“ * * * [Specifically state what evidence has been relied upon, and briefly explain the reasoning for its decision. An order of the commission should make it readily apparent from the four corners of the decision that there is some evidence supporting it.” Id. at 206, 567 N.E.2d at 248.
An amended order is appropriate for a second reason. Examining the evidence on which the commission relied, we find that the effective date of permanent total disability predates all supporting evidence. The commission commenced benefits as of October 21, 1986. The earliest cited evidence of permanent total disability, however, is the December 19, 1986 reports of Drs. Gatens and Friedman. The commission thus abused its discretion by awarding compensation over a period for which there was no evidence of permanent total disability. Further reconsideration and explanation by the commission of its order in this respect are necessary.
Accordingly, we reverse, pursuant to Noll, that portion of the judgment below which found a brief explanation by the commission of the reasoning for its decision to be unnecessary. The remainder of the appellate court’s judgment is affirmed. A writ is granted ordering the commission to vacate its order and issue an amended order in accordance with this opinion.

Judgment reversed in part, affirmed in part and writ allowed.

Holmes, Wright and H. Brown, JJ., concur.
Sweeney, Douglas and Resnick, JJ., dissent.